Case: 19-20586      Document: 00515337266         Page: 1    Date Filed: 03/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                      No. 19-20586                      March 9, 2020
                                                                       Lyle W. Cayce
ADRIANE BEAMON,                                                             Clerk


              Plaintiff - Appellant

v.

MCCALL-SB, INCORPORATED, doing business as Advantage BMW
Midtown; GARRETT LEE BURLESON, doing business as Asset Hunters,
L.L.C.; MARCUS A. BISHOP; ASSET HUNTERS, L.L.C.,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-2118


Before KING, JONES, and COSTA, Circuit Judges.
PER CURIAM:*
       Having considered the oral arguments as well as the parties’ briefs and
pertinent portions of the record, we AFFIRM the judgment of the district court.
See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.